Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 1 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 2 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 3 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 4 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 5 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 6 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 7 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 8 of 9
Case 19-21690   Doc 8   Filed 08/01/19   Entered 08/02/19 09:34:08   Desc Main
                           Document      Page 9 of 9
